OPINION
DOUGLAS, Judge.
This is an appeal from a conviction for procuring as denounced by Article 525, Vernon’s Ann.P.C. The trial was before the court who assessed the punishment at a fine of $200 and confinement in jail for thirty days.
The sufficiency of the evidence is challenged.
The record reflects that appellant was an employee of a motel in Dallas.
Earl C. Gage, a detective on the vice squad of the Dallas Police Department, testified that he overheard appellant talking over the telephone to a man called Guthrie. He heard appellant say that he had only one girl, Patsy, working that night and that she was busy then and for Guthrie to come by in twenty or thirty minutes.
Later, Officer Gage saw a Mr. Guthrie and Eva Irene Sweeten, also known as Patsy, when another officer brought them from a room to the motel office.
Appellant’s confession was introduced. It recited that just after midnight Guthrie called him at the motel and told him to call a girl named Patsy. Guthrie came and appellant showed him Patsy’s room. Patsy later called and told him that she had made a date for sexual intercourse, out of which appellant was to be paid eight dollars.
It is contended that the evidence did not support the allegation in the information that the name of the male for which the female was procured was “Gutherie.” In the transcription of the court reporter’s notes the name was spelled “Guthrie.”
This Court has held that in an information for procuring that the name of the male need not be alleged. Burge v. State, 96 Tex.Cr.R. 32, 255 S.W. 754.
Assuming that the name of the male had to be proved as alleged, the names of “Gutherie” and “Guthrie” are idem sonans and the difference in spelling would not constitute a variance. See 1 Branch’s Ann.P.C.2d, Section 36.
The evidence is sufficient to support the conviction, and there is no variance between the allegation and proof.
The judgment is affirmed.